Title: To Thomas Jefferson from George Washington, 24 March 1784
From: Washington, George
To: Jefferson, Thomas



Dear Sir
Mount Vernon 24th. March 1784.

Your letter of the 15th. came to my hands the 22d. at the moment the Governor and some other company came in. I can do no more at present than to acknowledge the receipt of it, but will take the first leisure moment to write fully to you on the points it contains. Capt. Barney informs me that he has two packages  on board, from the Marqs. de la Fayette; the enclosed to him contains a request to land them under your care ’till I shall send for them, which will be in the course of a few days. They are valuable, and I pray you to give them house room. I am very truly &c. &c.,

G: Washington

